Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki (US 20070043170 A1).
Suzuki discloses a composition which can provide an injection molded product comprising 100 parts by weight (pbw) a chlorinated vinyl chloride based resin with a chloride content of from 62 to 70% by weight [abstract], 2 to 9 pbw of an MBS resin which is a methyl methacrylate-butadiene-styrene polymer that acts as an impact modifier [0009, 0023] and 0.5 to 3 pbw of an acrylic resin for improving the processability of the blend [0010] which is exemplified as PA 10 [0029, 0032, 0037] which has a molecular weight of 800,000 [see US 20130150513 at Table 2 footnote]. The Example 1 includes 4 parts of the MBS impact modifier and 1 part of the acrylic resin PA 10 [0037], i.e. a ratio of impact modifier to acrylic processing aid of 4. The Example 1 also includes 3.5 pbw of a tin-type stabilizer [0037] which is a thermal stabilizer [see Power2SME, first paragraph]. There is no disclose of a beta-diketone. Regarding claim 2, the Example 1 includes 66% by weight chlorine content in the chlorinated vinyl chloride resin [0037], and it is understood that a chlorinated vinyl chloride resin having a chlorine content of 65.6 to 71.8 wt% has 5.7 to 17.3 mol% pf –CCl2-, 55.1 to 65 mol% of –CHCl, and 23.8 to 34.2 mol% of   -CH2- [see US 20160208072 A1, abstract and Examples]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766